EU-Russia summit (debate)
The next item is the statement by the Commission, on behalf of the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy, on the EU-Russia Summit.
Member of the Commission. - Mr President, honourable Members, I am grateful for this opportunity to discuss with you the next European Union-Russia Summit which will start tomorrow in Nizhny Novgorod. The European Union will be represented by the Presidents of the European Council and the Commission. High Representative and Vice-President Ashton will attend, as will Commissioner De Gucht.
The summit has been carefully prepared by the External Action Service working in close cooperation with the Commission and the two Presidents, preparations built on the debates held in the European Council and the Council, on Russia as a Strategic Partner in late 2010 and in January 2011, on the results of the previous EU-Russia Summit, and the visit by the Russian Government to the Commission in February.
Overall, our relations have improved over the last two years. We have concluded bilateral negotiations on Russian WTO accession, agreed on the approach towards a possible future visa-waiver regime, and agreed the Partnership for Modernisation, which is now in its implementation phase.
Work is also ongoing in the regular framework of the Four Common Spaces and all its technical dialogues. Our interaction is quite intense. Let me remind you that Russia is the only external partner with whom the European Union holds two annual summits. The visit by Prime Minister Putin and an unprecedentedly large Russian Government delegation to the Commission on 24 February was a clear sign of Russian determination to seek closer relations and cooperation.
Nevertheless, many significant bilateral issues remain unresolved. Of particular concern is the situation regarding democratic development and human rights in Russia. In the context of upcoming Duma and Presidential elections, the standards of the electoral process will receive particular attention.
Now I would like to turn your attention to our main objectives for the summit, which are as follows:
First: the European Union will strive to encourage Russia to resolve the last remaining outstanding multilateral issues to facilitate WTO accession before the end of 2011, building on the EU-Russia bilateral agreement reached in 2004 and last December. Russia can still achieve WTO accession before the end of 2011 if it can take the necessary decisions to resolve the handful of outstanding issues at multilateral level. The summit cannot replace negotiations in Geneva, but it can urge Russia to take constructive action.
Second: the European Union will impress upon Russia that more progress needs to be made on agreeing substantial trade and investment provisions, including on energy, in the new EU-Russia Agreement in order to provide a solid legal basis for deepened economic cooperation in the years to come. We do not rule out bringing the issue of Russia's unjustified ban on European Union vegetable imports to summit level, although we hope that scientific evidence will allow a quick solution at an expert level.
Third: we shall maintain top-level support for the Partnership for Modernisation as an important vehicle for Russian commitments to reforms.
Fourth: we will promote human rights and the rule of law in Russia, and
Fifth, we will encourage Russia to deepen cooperation in our common neighbourhood and continue the dialogue on other topical international issues like the Middle East, for example, or North Africa. In fact, progress on Moldova/Transnistria will serve as an important test case for closer foreign policy cooperation.
Finally, we should also use the summit to reconfirm our political commitment to make progress on crisis management cooperation - provided our decision-making autonomy is in no way affected.
Energy also figures prominently in our dealings with Moscow. We will emphasise the need for further reforms in the Russian electricity and gas sector with a view to establishing a level playing field. We will also underline the need to cooperate on fighting climate change.
To pursue our goals of highest standards on nuclear safety, we interact with Russia both at the bilateral level and in multilateral fora such as the International Atomic Energy Agency and the G8.
We will repeat our invitation to Russia to engage in negotiations on a comprehensive Euratom-Russia agreement which should promote the highest standards for nuclear safety. With regard to the Fukushima accident, the European Union will push for equivalence of approaches regarding stress tests for both existing and planned nuclear power plants.
Last, but certainly not least, we have engaged in a clear process on visa-free travel. The European Union has prepared and agreed in March its proposal for the list of common steps towards the possible establishment of a visa-free travel regime, and we have indeed started negotiations in April. Since then, a Permanent Partnership Council on Justice and Home Affairs has been held and clear progress has been made. But negotiations on our common steps at expert level are, to date, not finished. We must be clear at the summit that there are no political short-cuts.
As far as Russia is concerned, its main objectives for the summit can be expected to focus on visas, the WTO, energy - including nuclear safety - and security cooperation. Russia might come back to the idea of a new Political and Security Committee at ministerial level. We believe that necessary cooperation structures are in place; what we need is political will to make progress on substance.
Thank you for your attention and I look forward to your comments.
Mr President, Commissioner, thank you for the good cooperation you have shown in the drafting of the resolution. I will not say anything more about the points which the Commissioner has mentioned because they are covered in the resolution. As far as the European People's Party (Christian Democrats) is concerned, the final declaration of the summit next week must be more than just fine words. Russia is our great neighbour; Russia is an important partner. We are mutually dependent and the level of that dependence is great, so now we are expecting real agreements that will lead to results.
What are our priorities? First of all, the Partnership Agreement. We need to set the negotiations in motion. I expect that the EU will persuade President Medvedev to grant his negotiating team full powers to undertake specific commitments. It is high time that we got things moving again on the trade and investment dossier. The negotiations on the energy chapter are also behind schedule. We need agreements on a solid and transparent energy partnership and one which is based on rules.
I would also like to hear where we stand on the human rights paragraph. For us, for Parliament, this is a vital part of the partnership. I see the modernisation pact as a complementary issue, in the same way that the common areas are. This is a secondary matter, but it would help if we got the WTO rules through. That would help to establish a level playing field while facilitating the investment climate.
President Medvedev is personally involved in improving the rule of law, but this is not enough, as you have just said yourself. We need to be certain that, in the upcoming elections, Russia is going to live up to the obligations it has undertaken under the Council of Europe and the OSCE. The elections will be the acid test. That, then, also means that new parties must be allowed to register. Russia should feel honoured that election observers have been called in well in advance. Lastly, the import ban on European vegetables (...)
(The President cut off the speaker)
Mr President, Commissioner, Russia is undoubtedly a very important partner for the European Union, but - as the Commissioner has already said - a very difficult one. I hope that the negotiations will not take too long. Unfortunately, however, they will not be completed as fast as Mrs Oomen-Ruijten imagines. During the process, we need to have a dialogue both with the official elected representatives and with the representatives of civil society, who are often closer to us on matters of democracy and human rights.
The idea of a Partnership for Modernisation between the European Union and Russia is a good one. However, Russia also needs to play its part. We need more democracy and less corruption. We still hear many investors complaining of legal uncertainty, particularly as regards taxes. Above all - as the Commissioner has already mentioned - we need to prepare speedily for Russia's accession to the World Trade Organisation (WTO) and WTO membership. In the area of energy policy, we need Russia to be obliged to acknowledge the principles of a transparent and fair energy policy. There is a lot that Russia can do itself, particularly as regards energy efficiency, where there remain many shortcomings.
Also as regards energy, I would like to bring up something that concerns its neighbour - indeed our common neighbour - Ukraine. Right now, Russia is once again attempting to use the issue of energy and energy prices as a political weapon. We must absolutely reject that. We are committed to the freedom of Ukraine to decide in which markets it wishes to be present and where it wishes to operate. We do, after all, want to have trade relations and a trade agreement with Ukraine. Russia should not put pressure on Ukraine in this area by giving it the option of either joining the customs union with Kazakhstan and Belarus or paying a high energy price. That is something we reject.
Again, as regards neighbours, we also expect Russia to adhere to the agreements in the treaties in respect of Georgia and to withdraw its troops back to those areas where they were present before the conflict. We also hope that Russia will make a positive contribution to resolving the Nagorno-Karabakh conflict. On both sides, here it is not a matter of supplying arms, but rather of peaceful mediation between the two sides.
The Commissioner has already mentioned the importance of visa liberalisation. It is particularly important for relations between individuals that people enjoy as much freedom of movement as possible between Russia and the European Union. I hope that we will soon make some progress on this.
One crucial issue, however, will be how the next elections are held. Russia needs to be aware that the world, and the democratic world in Europe in particular, will be watching closely to see how these elections are carried out; whether the parties are registered correctly and fairly; and also whether certain individuals or certain parties are excluded from the elections at the outset. That is something that should be made clear to Russia at the summit. We want to see proper, fair elections in Russia too.
Russia still has a lot of catching up to do in terms of its economy. However, Russia is ready for democracy. We want to see democracy in Russia, just as much as the citizens of Russia want this themselves. That is our desire and our vision. Russia needs to realise that democracy will be good for Russia too.
on behalf of the ALDE Group. - Mr President, we hope that further progress will be made at the summit in Nizhny Novgorod with regard to a new and comprehensive Partnership and Cooperation Agreement.
Both the EU and Russia must keep in mind that a true partnership can only be a straightforward relationship. On behalf of the ALDE Group, I would like to invite the representatives of the EU to address all the concerns raised by the European Parliament with their Russian counterparts.
The European Union will face major difficulties in relations with Russia unless the two partners rely on the same values and principles. If the Kremlin moves even further away from democracy and the rule of law, Russia will lose all legitimacy as a partner to the EU.
For example, the Kremlin has prevented a number of political parties from registering for the State Duma elections on procedural grounds, and the list is likely to be extended to include the People's Freedom Party led by Mikhail Kasyanov, Vladimir Milov, Boris Nemtsov and Vladimir Ryzhkov. The surging suppression of the opposition must be brought up at the summit and the opposition parties must be allowed to register.
Ladies and gentlemen, Russia is not China. Russia is a member of the Council of Europe and the OSCE; therefore, she must uphold her international commitments and obligations. Furthermore, Russia must abide by her own constitution.
Russia has to respect the sovereignty and territorial integrity of its neighbours. We insist that she stops pressuring Ukraine - as my colleague said just now - for example, as Prime Minister Putin did yesterday when he met the Prime Minister of Ukraine, pressing them to join the customs union with Russia, Belarus and Kazakhstan. We cannot accept this. We expect Russia to withdraw its troops immediately from Georgia to the pre-conflict positions.
Lastly, the ALDE Group is very disappointed that, on the eve of the summit, Russia has imposed a disproportional import ban on vegetables from the EU.
on behalf of the ECR Group. - Mr President, Russia is an important partner for the EU in many respects. As a permanent member of the UN Security Council, Russia exercises a potentially decisive influence on international affairs, from our relations with North Korea to its involvement in the UN quartet. I also welcome recent calls by President Medvedev for the Libyan tyrant, Muammar Gaddafi, to leave power. I also hope that the Kremlin will align itself with the rest of the international community on stopping Iranian nuclear proliferation.
I also accept that Russia has economic interests in the former Soviet republics, some of which are now - thankfully - gravitating away from Moscow towards the EU. However, the EU should continue to insist that it will support and engage with these now-independent countries such as Ukraine, and make sure that the door is left open to them in terms of Euro-Atlantic aspirations. In this regard, I hope that the Vice-President/High Representative will raise the issue of Georgia, parts of whose territory remain annexed and occupied illegally by Russian soldiers, and help also to put pressure on Russia to solve the Transnistria question in Moldova. I also accept that the Commission is now making the suggestion that the EU-Russia Summit should be annual rather than every six months, which is a good idea and the way forward.
Russia is not a mature liberal democracy. Neither is it a country which enjoys an independent judiciary. But whether we like it or not, we still have to engage with the bear.
Mr President, Commissioner Füle, while, at first glance, it may seem understandable for Russia to protect itself in order to prevent the spread of Enterohaemorrhagic Escherichia coli (EHEC) infection into its territory, a complete ban on imports of European vegetables is not what we expect of a country that aspires to join the World Trade Organisation (WTO). That is also something we will have to talk about in Nizhny Novgorod. More important, however, are the political germs, or seeds, that are actually present - the weak beginnings of democracy and the rule of law. On these aspects, we should do everything we can within the context of the Partnership for Modernisation to help their roots to spread across Russia and develop.
President Medvedev has acknowledged that economical and technical modernisation cannot be achieved without a fundamental modernisation of society. Yet so far, we have seen little in the way of action to accompany these fine words. The representatives of the EU should therefore make it abundantly clear to President Medvedev that the forthcoming elections to the Duma are a test of the credibility of his reform policy.
Genuine and proper elections form part of the foundations of democracy. Anyone who wants pluralism and political competition should ensure that the election standards declared by the Council of Europe are adhered to and should allow long-term election observation by the Organisation for Security and Cooperation in Europe (OSCE) at the earliest stage.
Fair elections start with allowing the registration of parties. Regrettably, early indications suggest that the Russian leadership has learnt nothing from the ruling by the European Court of Human Rights that there were no grounds for dissolving the Republican Party and apparently does not wish to allow the newly established People's Freedom Party to be registered.
More Kremlin-backed parties and an All-Russia People's Front initiated by Prime Minister Putin are merely leading us down a political blind alley. This semblance of competition has led the country into political apathy and devalued the Duma. President Medvedev could bring about a breakthrough here and end his Presidency with at least one demonstrable success.
In the particular cases of Mr Khodorkovsky and Mr Magnitsky, rather than waiting for a ruling from Strasbourg, the judicial arbitrariness should be brought to an end. The review of these cases by the Fedotov commission is a good first step. Its results and conclusions should be published as soon as possible.
The future participation of the Civil Society Forum established recently in Prague should be an important topic for discussion during the talks and negotiations between the EU and Russia. After all, events in North Africa demonstrate that for effective reform, you need an active civil society. The Russian Government should therefore work to bring this about in its own country and endeavour to achieve a partnership for modernisation with civil society.
Mr President, Commissioner, I have been searching in vain for an answer to the question of why we are debating a resolution on the summit with Russia on the eve of the summit itself and voting on it on the day the summit takes place in Nizhny Novgorod. Moreover, the topic was not even included on the agenda of the plenary at the beginning of last week. This all smacks of bad planning, and it is now a formality, in my opinion. Moreover, instead of striving, through a principled process, for a new agreement on relations with Russia, which we recognise as an important partner, we are notoriously repeating proclamations and demands which clearly have no hope of succeeding.
We should, first and foremost, build on the issues where progress can be achieved. An example is the progress over agreements on the planned easing and possible final removal of the mutual visa arrangements with Russia. Instead of this, we are criticising the position of Russia in the case of imports of vegetables from the EU. How does our own behaviour appear, however, from outside the Union? When looking for the source of the deadly bacteria, and in the absence of hard evidence, we accuse each other, restrict imports and exports of commodities and claim compensation. We can surely draw our own conclusions as to the level of confidence we are inspiring, and not just in Russia.
Mr President, the dialogue between the European Union and Russia must be expanded as much as possible in various areas, from the economy to human rights, because there are no alternatives to dialogue. Europe and Russia are, in fact, interdependent, both economically and politically.
I am thinking of unresolved international issues such as energy security, the Maghreb, Iran's nuclear capability, terrorism, the Caucasus, Nagorno-Karabakh, climate change and others. Russia is a strategic partner for Europe, not least because of the synergies that may be built in future. As already happens to some extent, Moscow can supply us with mineral and energy resources as well as collaborate on military security and the fight against terrorism and organised crime Europe can contribute with financial resources, scientific and technological capabilities and our long-standing experience in the field of democracy and human rights.
Russia's future is linked to Europe's and must be developed with perseverance, without complacency and despite the many difficulties that currently exist. In that respect, the conclusion of the strategic partnership agreement between the European Union and Russia is of great importance for our common future.
(HU) Mr President, in connection with the upcoming summit, I would like to draw the negotiating delegation's attention to two things. Firstly, I would like to encourage them to reconsider the importance of Russian energy imports and, secondly, to extend the Partnership Agreement in a way that EU representatives could participate as observers in the elections to be held in December this year and in the Presidential elections to be held in March 2013. As we can see, energy imports from Russia are likely to increase, bearing in mind that many European nuclear power plants will be closed down after carrying out the stress tests.
So we are, once again, beginning to be concerned that we will again be more dependent on Russia in the future. However, I would like to remind you that the coin has another side. Russia is just as dependent on the European Union, because they sell most of their products to us. If we do not buy their energy products, then the Russian economy will encounter serious stability problems in the future.
(DE) Mr President, Commissioner, ladies and gentlemen, Russia and the European Union are partners because of their mutual interests and because of their geographical location. This is the case whether we like it or not. We must make this partnership a positive and constructive one. That is why we need to make progress on the Partnership Agreement and on visa facilitation, to add substance to the Partnership for Modernisation, in order to work towards this.
We need to realise, however, that this gives rise to obligations on both sides, including in respect of membership of the World Trade Organisation (WTO), in that you cannot just continue doing as you like; rather, these agreed contractual or international rules are binding on everyone and there is no place for arbitrariness in reciprocal dealings. This also precludes using energy as a political weapon, for example.
These mutual interests must be handled positively and constructively, and where external policy is concerned, this naturally also means that Russia must take on some responsibility. At the moment, there is the case of Syria in the United Nations Security Council. In such cases, Russia must make a constructive contribution to the creation of a peaceful international community. This also means, however, accepting the sovereign rights of neighbouring states and their decisions as regards entering into the alliances that they wish to enter into. Moreover, Russia must make a positive contribution in the case of 'frozen conflicts' and must now bring to an end the unlawful circumstances in Abkhazia and South Ossetia.
We have a shared responsibility in the global world. It is clear that Russia and the European Union have substantial mutual interests in this global order, and in defining these interests, we must ensure that Russia recognises that democracy and the rule of law are also crucial for internal development. A degree of conditionality is called for not just in relations with us alone; a country in which there is no rule of law is also not a good place to invest, because there is no legal certainty. A country without democracy and the rule of law cannot really make progress in the long term for the benefit of its own citizens. Let us hope that the Partnership for Modernisation and other matters will help us to find a common and positive way forward here.
(DE) Mr President, ladies and gentlemen, I would just like to mention two points because Mr Swoboda has already mentioned a number of points on behalf of our group. Russia is indeed at an important crossroads. Its internal political situation will be determined by the elections to the Duma in December and the question of who will continue the modernisation embarked upon as president from 2012.
One can also put a positive slant on this. There could be no better opportunity to strengthen international confidence in Russia's development. This is conditional upon there being fair elections, fair opportunities for registration and access to the media for the candidates, to ensure at least an element of equal opportunity.
My second point concerns the Partnership for Modernisation between the EU and Russia. This opens up new opportunities for effective cooperation. We should therefore not miss the opportunity to support Russia vigorously in this modernisation - not just by investing in the modernisation of the economy, but also in its society. Governments put things down on paper and, as we all know, you can say what you like on paper. Citizens, however, become very restless if what is stated on paper is not implemented.
Civil participation and the involvement of civil society, entrepreneurs, researchers, young people and artists are essential to a self-determined society of solidarity. We can only successfully support such modernisation, however, if people can come together easily in order to learn from each other and exchange experiences. For these reasons, the EU and Russia should finally reach agreement on the common steps that need to be taken to achieve visa-free travel and how these can be implemented, in order to achieve results as quickly as possible.
We have been talking about people in the Kaliningrad region and thinking about facilitation. A month ago, this House decided that visa facilitation should be allowed for cultural purposes. We have been talking about whether perhaps particular consideration should be given to young people here. These are all good suggestions to get the ball rolling, but they are no substitute for an overall solution. I would therefore urge the Commission to step up the pace. You can count on our support in any case, including as regards some of the more hesitant certain Member States.
(Applause)
(DE) Madam President, it is hardly conceivable that our relations with Russia are based on an agreement dating from 1994. We have not succeeded in resolving anything new since then. We alternate between cooperation and confrontation with Russia. Where the neighbourhood is concerned, we deplore the war with Georgia, the pressure brought to bear on Ukraine, the recognition of President Lukashenko in Belarus and the split in the Republic of Moldova as a result of the conflict in Transnistria. At the same time, our cooperation with Russia in the Security Council on the issue of Libya or on Iran's nuclear programme is pleasing.
As regards Russia itself, the new paradigm is what is known as the Partnership for Modernisation. Yet what is modernity without democracy? In the list of priorities that you have just given, Commissioner Füle, human rights came after cucumbers and the rule of law after tomatoes. Is that the best we can expect in this area? Do we expect nothing more of Russia's democratisation? I believe that as Parliament, we must make it clear that we do expect something; for example, fair elections - there must be progress there.
There is, though, one thing that I would like to say quite clearly: such progress is often to be achieved at expert level. Two summits a year is too much. Let us have one summit, as we do with America. We have enough exchange with Russia in the specialist areas. Otherwise, we will have summits with no real content, and that would not be good either.
(PL) Madam President, in my opinion, the most significant aspects of relations with Russia are energy policy and human rights. Russia is pursuing a strategic goal of bringing individual countries under its control by exploiting the issue of gas when conducting foreign policy. Just in the last few days, the Russian authorities have used blackmail to put pressure on Ukraine, making changes in gas prices dependent on the country joining the Russian customs union or a merger between Gazprom and Naftogaz. The above actions quite obviously put an end to discussions on the creation of an EU-Ukraine free trade area. Long-term agreements on gas supplies are also a way of influencing the policies of EU Member States. We should therefore commend the position of the European Commission, which has acknowledged that the agreement concluded by the Polish Government does not comply with EU law. Prices for Russian gas in Central Europe are already almost twice as high as those offered to Western European countries. Russia's discrediting of shale gas extraction projects is causing additional alarm.
The human rights problem is most apparent in the Khodorkovsky case. There can be no question that this issue must be raised during the summit, in view of the ruling handed down by the European Court of Human Rights on the unlawfulness of the arrest and detention of the Russian businessman.
Madam President, I would like to remind Commissioner Füle of his very well-appreciated communication on the European Neighbourhood Policy; and I can hear, Commissioner, that you basically concede that we should apply the same principle to Russia as well, even if Russia is not a part of the Eastern Neighbourhood.
But we should indeed call for what you have termed deep democracy, and we have to work seriously to support civil society in Russia. I would like to highlight some points in the joint resolution that the European Parliament will adopt tomorrow. We underline the need to maintain close contacts and support programmes for the development of civil society in Russia. I would like to inform you, Commissioner, that today there is very worrying news from Nizhny Novgorod, where the summit will be just starting.
I have been informed by civil society organisations there that pre-emptive measures have been taken by the law enforcement agencies. Attempts have been made to question people who could communicate with the EU representatives, and this is completely unacceptable. Even people who work on children's rights have been warned not to go to Nizhny Novgorod. The credit cards of the main local organiser of the civil society event - which is, by the way, the first ever linked to an EU-Russia Summit - have been blocked (for technical reasons, of course), and her car licence plates have mysteriously disappeared.
Commissioner, I ask that you make sure that the EU representatives at the summit in Nizhny Novgorod will give recognition and support to the civil society organisations. To this end, I, together with my colleague, Mr Schulz, the Vice-Chair of the Joint EU-Russia Parliamentary Committee, have sent a letter to President Barroso, Vice-President/High Representative Ashton and President Von Rompuy.
(EL) Madam President, firstly, may I wish you every success at tomorrow's summit, the agenda of which includes global governance, the global economy, the accession of Russia to the WTO and international issues, including developments in North Africa and the Middle East.
Russia is the EU's third biggest trading partner. EU exports to Russia total EUR 65.6 billion. According to official statistics, the Russian economy is growing at a rate of 4%, despite the economic climate, and this is forecast to continue for a long time. Its accession to the World Trade Organisation will create numerous opportunities in economic relations between the European Union and Russia. At the same time, however, it will bring about innovative changes in energy, nuclear energy and international security.
(DE) Madam President, Commissioner, we are aware that Russia is of significance to the EU, not just where economic matters are concerned, but also as a strategic partner. The ban on imports of EU vegetables that has been imposed by Moscow is undoubtedly problematic in the run-up to the negotiations on Russia's accession to the World Trade Organisation (WTO), and we should make sure that Russia does not come into conflict with the WTO rules in future.
There are also problems, however, in the area of the still unimplemented agreement from 2006 in respect of EU airlines. Relations between the EU and Russia are further strained by the planned US missile defences in Romania. If the EU is serious about its strategies for improving relations with Russia, then it must firstly resolve these problems and secondly, give consideration to Russian sensitivities relating to an historical sphere of influence that undoubtedly exists, or which exists as far as Russia is concerned. That is the only way we will make any progress.
(PL) Madam President, the partnership between the European Union and Russia entails responsibility, including towards third countries. I would like to draw the Commission's attention to the paragraph of the resolution which calls on Russia not to use the supply of energy resources as a tool for influencing its neighbours' policies. This is what has happened in the case of Ukraine, where Mr Putin, the Russian Prime Minister, said quite openly during his last meeting with Mr Azarov, the Ukrainian Prime Minister, that lower prices would only be offered and the gas contract renegotiated if Ukraine entered into a customs union with Russia, Belarus and Kazakhstan, which would mean abandoning its European plans and aspirations. This is nothing short of blackmail. If the contract is not renegotiated, gas prices on the Russia-Ukraine border may reach EUR 500 per 1 000 m3. Ukraine is already paying the highest prices in Europe for Russian gas, although it is closest to the sources of this gas.
This situation may result in a very serious economic and social crisis in Ukraine. I would like to make it clear that the European Union has obligations towards Ukraine, given that we are currently successfully negotiating the country's entry into a free trade area or the creation of such an area, and will, in the near future, engage in relations with it as an ally of the European Union. I would call on the Commission to demand quite plainly that Russia ceases all such practices and puts a stop to them.
Madam President, yet another EU-Russia Summit is taking place this week. Major changes have occurred in the world since the last one. Let me mention among them, firstly, the Arab revolutions, a process of deep transformation which affects virtually the whole Arab world. The disaster at the Fukushima nuclear power plant reshaped the future of nuclear power, especially with regard to safety. Climate change has brought more and more dangerous consequences. Osama is dead but terrorism is alive and has targeted innocent people all over the world.
The list of events is long and all of them concern both the EU and Russia, two neighbouring global players with predominantly similar or complementary long-term interests. Their relations can only be further developed if they are based on mutual respect, openness and transparency. Any hidden agenda has the potential to distort, if not destroy, these relations.
The EU and Parliament have always been clear about the expectations of European citizens. Now, with regard to the upcoming summit, I would like to highlight four issues. First of all, the summit should bring decisive progress on all the remaining obstacles related to Russia's accession to the WTO. This important step will create better opportunities for the business communities on both sides and will further liberalise trade and economic relations globally. In this respect, the application of protectionist measures is counterproductive and we hope they will not be hidden behind overplayed health threats, which is, in our opinion, the recent case with the ban on imports of vegetables from the EU.
We hope that the road map for visa-free travelling announced in May will accelerate further visa facilitation and will bring closer the moment when the visa regime between the EU and Russia will be fully liberalised. To this end, Parliament expects that some politically sensitive issues will be properly addressed by the Russian authorities, in particular, by stopping the issuing of Russian passports to the residents of South Ossetia and Abkhazia.
I would like to see a more constructive engagement of Russia in our efforts to support democratisation, economic and social progress and stability in the six countries in the Eastern Partnership. The last two years have clearly shown that this EU initiative is not aimed at competition, but rather at cooperation with Russia, since the stable and self-confident common neighbourhood is in the interests of both the EU and Russia. In this respect, we urge Russia to intensify its efforts in facilitating the peaceful resolution of the conflicts in Transnistria and in the more and more worrying Nagorno-Karabakh region.
Finally, I would like to mention that the EU and Russia should fully cooperate in the revision and elaboration of higher standards for nuclear power safety, following the events in Japan. We expect that higher standards are kept, not only in the newly built, but also in the already operational, nuclear power plants. I hope that this issue can be part of the discussions in Nizhny Novgorod.
Madam President, Canada's Prime Minister, Pierre Trudeau, likened sharing a border with the USA to sharing a bed with an elephant. Our Union must share its bed with a bear.
We must continue to try to develop relations in the context of the four common spaces and on the basis of last year's Partnership for Modernisation. As the Commissioner said, the last two years have seen improvements. The agreement on a gas advisory forum and the improved early warning mechanism are among these. Progress this month in solving the Transnistria conflict would be another positive step.
However, as Baroness Ashton said last month after the Khodorkovsky/Lebedev judgment, and as the European Court on Human Rights has concluded on many occasions, real progress requires respect for democracy and human rights and a stable and fair legal framework for business, which are too often absent in Russia. A structured civil society dialogue would help; common action to fight climate change would help to build trust. But the Russian bear still has a sore head and I advise the Commission to carry to Nizhny Novgorod not only a jar of honey but also a large net.
(CS) Madam President, Commissioner, as you are surely aware, Russia is a self-confident state and the Russians are a self-confident nation. The relationship between the EU and Russia must take the form of a genuine partnership, and not just a feigned partnership. Since we have excellent relations with the countries of the Eastern Partnership, relations between the EU and Russia must be at least on the same level. I am therefore delighted that, in your speech, you did not forget to mention the importance of abolishing the visa requirement with Russia, as relations between partners must be built on trust and openness. We should tell Russia clearly and seriously what the timetable is for abolishing visas, and what conditions must therefore be fulfilled.
Commissioner, I would like to thank you for remembering, when preparing the joint EU-Russia Summit, all of the agendas that are important for the partnership between the EU and Russia.
(NL) Madam President, first of all, a very urgent issue. I trust that this EU-Russia Summit will firmly address the very harmful and utterly disproportionate import ban on our European vegetables. The market gardening sector expects this ban to be lifted and deserves to see that happen. Commissioner Füle, can you confirm that the EU delegation will fully commit itself to resolving this situation in Nizhny Novgorod? This is a very important question and one that I get asked a lot in my country at the moment when I talk about the EU-Russia Summit.
I wanted to say a few words, in particular, about the problematic accession of Russia to the WTO. Just one more brief question. Georgia has, in fact, played a key role here. Georgia has de facto the right of veto. President Saakashvili is raising the stakes. What he wants are transparent borders - he basically wants Abkhazia and South Ossetia back - and he has, of course, also put the import ban on Georgian wines and mineral water on the agenda. However, Russia does not seem to be budging at all. In brief, is it not the case that we have deadlock on our hands here? It very much looks like it. Besides, the Russian economy, which is mainly driven by oil and gas, does not really need accession to the WTO.
(LT) Madam President, I call on the heads of the EU institutions not to forget human rights at the EU-Russia Summit that begins tomorrow. It is clear that respect for human rights is a valuable basis, without which a strategic partnership and the modernisation of EU-Russian relations would be impossible.
The specific case we need to discuss is the ruling by Moscow city court on 24 May to reject the appeal made by Mikhail Khodorkovsky and Platon Lebedev against the new seven year sentence. In the 21st century, a shameful trial is taking place before our very eyes, and the sentences are not written in court. This is happening in a country linked to the EU by a so-called strategic partnership. The ruling by the Moscow court once again revealed serious flaws in Russia's court system and strengthened the opinion that it punishes those in Russia who have political ambitions, but whose opinions do not coincide with those of the Kremlin.
The ruling made on 31 May by the European Court of Human Rights and violations in Russia of the European Convention on Human Rights are facts that must also be discussed.
We, the European Parliament should say clearly that, if Russia's President, Dmitri Medvedev, wants to come to the European Parliament, he should appear here together with prisoner of conscience, Mikhail Khodorkovsky, and this would be the most effective strategy and tactic for the modernisation of Russia. President Medvedev and prisoner of conscience, Mikhail Khodorkovsky, together in the European Parliament - that would be a sight worth not only the attention of the world's media, but also the heartfelt support of democratic society.
(LT) Madam President, this summit is special because it takes place against the backdrop of the forthcoming elections in Russia. We expect Brussels to send Russia a strong signal about the elections respecting democratic standards, which would safeguard diversity of opinion in the Duma. The question of nuclear safety is particularly relevant following Fukushima. I am pleased that the Member of the Commission mentioned that this issue will be raised at the summit and that there will be a call for the highest international safety standards in nuclear power plants already operating and those that are planned, in both Russia, and of course, the European Union.
I feel that EU and Russian relations with Belarus should also be discussed. A convergence of positions would help to open the prison gates for those who recently stood in the Belarusian elections and would stop blatant human rights abuses. I very much support those fellow Members who said that we need to translate words into deeds in the area of visa facilitation, and not just with Russia, but all of the European Union's eastern neighbours.
As it assumes the EU Presidency, Poland has already found roads to a more fruitful dialogue with Russia, so that we can expect concrete steps to be taken in EU-Russia relations in the coming six months.
(PL) Our most serious failings in relations between the EU and Russia are inconsistency, weakness and a lack of awareness of our own power. The Nord Stream issue is typical in this respect. First, we make energy solidarity one of Europe's leading principles in the Treaty of Lisbon, and then the EU agrees to the Nord Stream project, which is harmful to Poland and the other new Member States in geopolitical terms. We should therefore stand our ground when discussing each of the issues on the forthcoming agenda as outlined by the Commissioner.
Russia must observe certain rules as regards the WTO. They should first allow Georgian wine onto their market before dreaming of WTO membership.
As far as visas are concerned, Russia must be told that the visa regime will be liberalised for countries participating in the Eastern Partnership first, and for Russia only afterwards. The Kaliningrad Oblast may represent an exception to this rule.
As regards the energy sector, Russia must be told that we are opposed to the repeated blackmailing of Ukraine, and that we are opposed to the measures taken by Russian agencies of influence, attempting to belittle the extraction of shale gas in Poland and in Europe. This is a great opportunity to gain independence from Russia.
Madam President, Russia has proclaimed a modernisation programme and some observers are speaking about a new perestroika. So far, unfortunately, there is no real progress. Analysts conclude that the priority of the current Russian élites is to keep the present system in place, trying not to allow external relations to have any impact on the domestic situation.
It is therefore up to the EU to make one issue very clear. The success of the Partnership for Modernisation will be dependent on the Russian Government's willingness and capacity to provide for a truly independent judiciary and to implement the basic principles of the rule of law, transparency and reciprocity. If the EU will not address this crucial issue in a principled manner, hardly any progress can be expected.
Today's International Herald Tribune writes: 'Russia can't have a modern economy until it has a genuine rule of law'. The summit venue will be Nizhny Novgorod, in Soviet times, Gorky, where the key figure of Soviet conscience, Andrei Sakharov, was banished for many years. I call upon the Commission and our negotiators to follow the spirit of Andrei Sakharov and to remember the message of Sakharov Prize winner, Sergei Kovalev, in this hemicycle two years ago.
Finally, the EU should stimulate and help Russia to come to terms with its totalitarian legacy. After 20 years, even Mr Medvedev had to admit that one cannot ignore the terrible and criminal heritage of Russian power. I recall the words of our colleague, Mr Swoboda, who yesterday asked for a full clearing up of Russian history, especially the atrocities of the Stalin era. We can help Russia come to terms with its past.
(SK) Madam President, Commissioner, ladies and gentlemen, Russia still requires a two-handed approach: on the one hand, firm demands for the fulfilment of democratic principles, but, at the same time, a rejection of Bush's well-honed anti-Russian policy.
Russia certainly has no right to a sphere of influence. All former Soviet republics have the right to decide freely where they wish to belong. It surely has the right, however, to safety and international security. Such a sense of security would certainly liberalise the internal situation in Russia.
It is necessary to draw Russia into global politics on the side of Europe, so that Russia can feel that it is an accepted partner in the creation of an international and democratic order. The Partnership for Modernisation must fulfil not only the state-monopoly ideas of the Russian Government, but should create an area for untrammelled industrial and scientific activity, as Mr Fleckenstein said in his analysis here.
If we adopted a different approach to Russia along these lines, we might harbour the hidden hope that democratic processes would be liberated to a far greater extent in Russia, with a certainty and confidence that can then feed into European politics. I am keeping my fingers crossed that this will emerge from the forthcoming talks.
(PL) Madam President, on the eve of the EU-Russia Summit, and in the context of negotiations on a new Partnership and Cooperation Agreement, it is important for the EU not only to speak with one voice, but to show Russia its unity and solidarity in practice. Energy solidarity is enshrined in the Treaty of Lisbon, but Russia does not accept this principle, with the Nord Stream project being an obvious example of this attitude. We must not agree to attempts to isolate some of the EU's new Member States using the dividing wedge of the energy sector, and this should be clearly emphasised during the summit. We should also expect acknowledgement of the European ambitions of Georgia, Moldova and Ukraine, and that Russia will be called upon to stop putting political pressure on these countries. Furthermore, we should remember that Russia is a unique democracy with a very high rate of corruption.
(LV) Madam President, the new European Union-Russia partnership agreement must be concrete and legally binding in all areas of cooperation. This is a justified demand because we cannot allow for the agreement to be a collection of general phrases. The European Union and Russia are mutually dependent. The European market is no less important to Russia than Russian gas is to us, and Russian economic modernisation plans are directly dependent on our technology and expertise. That is why our cooperation should be closely linked to improvements in the fields of human rights and the rule of law. The European Union is Russia's largest trading partner and main investor; that is why the new agreement must contain legally binding terms regarding investment. It is important to insist on the elimination of unilateral and unreasonable trade barriers. This relates to the Russia - Kazakhstan - Belarus customs union, as well as to the current embargo on European Union vegetables. Russia cannot be allowed to continue using energy policy to implement its geopolitical interests, by discriminating against certain Member States, for example in the field of gas tariffs.
Commissioner, in continuing to work on the visa-free zone with Russia, we must also work on establishing a visa-free zone with the rest of our Eastern Partnership states. At the summit, we must reiterate that the six-point agreement on Georgia has still not been implemented. Taking into account the upcoming parliamentary and presidential elections, the restrictions placed on opposition members regarding registration for the elections and on appearing in the mass media must be removed. We have already affirmed our willingness to be present in all phases of the election process, yet Russia must show willingness to accept long-term observers, as well as to actually implement fair elections. In conclusion, I should like to emphasise that these critical remarks are not in any way directed against Russia or its people, but the opposite - they are directed against the current government, in order to improve the situation in Russia and make our cooperation more fruitful.
(RO) Madam President, global warming, drug trafficking, the non-proliferation of weapons and energy security are common challenges requiring global solutions. This is why we need to build a solid partnership with Russia based on mutual trust.
I would like to welcome the resumption of negotiations for an ambitious new partnership agreement in an attempt to overcome past tensions. I think that Russia must be supported by the European Union in its efforts to join the WTO, as this will boost trade and economic relations between the two partners and encourage investment.
At the same time, during tomorrow's summit, the High Representative must urge Russia to ratify the Energy Charter because proper energy cooperation cannot exist between the European Union and Russia unless the principles of transparency, reciprocity, competitiveness and non-discrimination are observed.
(PL) Madam President, Commissioner, I expect that modernisation will be one of the issues discussed during the summit. I would merely like to remind you that modernising Russia is not merely a matter of economic or energy issues, but also a matter of political modernisation and relations between the authorities and society. I would ask you to raise this issue. This also involves relations between Russia and its neighbours, and Russia's 'sphere of influence'. Since you are conducting relations with Ukraine so very successfully, I would urge you to make it very clear that an association agreement between the European Union and Ukraine will also be beneficial to Russia, and that we are very alarmed at the manifestations of extremely forceful political pressure being brought to bear on Ukraine on the eve of the conclusion of negotiations, while these negotiations are in their final stages. Please make this very clear to the Russian side on our behalf. These are very important factors contributing to mutual trust between the European Union institutions and the Member States, on the one hand, and Russia, on the other.
(DE) Madam President, firstly, may I say that I was astonished to hear a man such as Mr Mölzer, who is well educated in history, say that there are historical zones of Russian influence in Europe and that this includes parts of the European Union such as Romania. The days of the Hitler-Stalin pact are long gone and in a democratic world, we should be practising a kind of European Monroe Doctrine; in other words, that the fate and the policies of Europe are decided by Europeans. That does not mean that we do not want a policy of good neighbourliness and dialogue. Yet Nizhny Novgorod - the venue for our meeting - should also serve as a warning, because it reminds us of the famous story of the merchants of Nizhny Novgorod who believed that they could buy their freedom and their security and were then hanged.
We have to realise that we cannot buy security with money or by glossing over reality; it is only obtainable through honest partnership. We need a common foreign affairs and security policy. We need energy independence and energy security and less dependence on Russian energy policy, which is still being used for foreign policy purposes. We also need to speak clearly on human rights. We cannot afford to compromise here. Where Mikhail Khodorkovsky and Platon Lebedev are concerned, I would state that these individuals must at last be freed - otherwise the state visit by the Russian President to the European Parliament will take place under a huge cloud.
We want to have a partnership with a Russia that is in the process of democratising, but to do that, Russia must democratise - in reality and not just in our wishful thinking. That is why I think Mr Swoboda is right: the forthcoming elections will be decisive. Then we will see whether our partnership with the Russian people - of whom we are very fond - can be expanded into a genuine partnership with the Russian state.
(FI) Madam President, as Mr Posselt also said, Europe needs Russia and Russia needs Europe. Cooperation between Europe and Russia is important for promoting political, social and economic stability, not just in Europe but worldwide.
It is regrettable that the Partnership and Cooperation Agreement between the EU and Russia does not meet today's needs for cooperation. We should make the strategic partnership closer, deeper and broader. The basis for all EU-Russia relations in future, however, needs to be the promotion of peace and security and support for democratic values and political and economic freedom.
The Partnership for Modernisation should be deepened and made more focused, but mere political dialogue between diplomats is simply not enough. We must do everything we can to make it easier for people to meet and increase cooperation in the areas of science, art, culture, education and enterprise.
(PL) Madam President, there will no doubt be a great many issues covered during the EU-Russia Summit, but one of the most important is anticipated to be the issue of energy security. For several months, Russia has been conducting a very intensive campaign aimed at obtaining exemptions for its gas infrastructure from the rules set out in the third energy package, or, in other words, the rules of our anti-monopoly law, which prohibit the simultaneous and parallel control of energy resources and transmission networks. Mr Shmatko, the Russian Energy Minister, Mr Kramer, CEO of the South Stream project, and Mr Miller, CEO of Gazprom, have made visits to Brussels in connection with this matter. This is a major campaign. The European Union's position on this matter must be set out very clearly to Russia, namely, that we do not intend to grant reduced tariffs to Russia; instead, what matters to us is that the gas market in Central Europe becomes more competitive and less monopolised. Commissioner, I would ask you to tell us plainly whether the European Commission is prepared to make statements to this effect during the summit.
(PL) Madam President, in the run-up to the forthcoming summit, we really can say that the European Union lacks a single coherent strategy as regards Russia, and that the current policy of pragmatic cooperation based on a strategy of small steps may very easily fall apart during whatever crisis occurs next, as was the case in 2008 during the war with Georgia, or in 2009 after gas supplies were cut off.
In the context of the latter event, it is very important to emphasise the definition of the word 'diversification', which in Europe is often synonymous with the construction of a large number of different gas pipelines from Russia. Diversification is taken to mean the construction of the South and Nord Stream gas pipelines, for example. Meanwhile, the European Union should concentrate on guaranteeing gas supplies from non-Russian sources: it should do more to promote the Nabucco pipeline from Azerbaijan, and it should invest in gas terminals and research into extracting shale gas.
It is also very important that pressure continues to be put upon the Russian authorities at various levels to improve the human rights situation in Russia. Apart from discussion in the framework of the EU-Russia summits, we should ensure that the consultations which take place twice yearly with European Union representatives and diplomats from the Russian Ministry of Foreign Affairs are decisively stepped up.
(PL) Madam President, I believe that the Russian authorities should be told that we expect them to behave responsibly. Russia is potentially a very important partner for the European Union, for example, when it comes to finding a solution to certain frozen conflicts in Europe which remain unresolved. I believe that the Russian authorities should be told that although vegetables and gas are important, they must stop supporting Transnistrian separatists, that we expect them to stop supplying weapons to Azerbaijan and Armenia, since this poses a great risk for the future of this region, and that we also expect Russia to fulfil its obligations under the agreement on Georgia concluded in 2008. We expect that Russian forces will be withdrawn from Abkhazia and South Ossetia, and we expect that Russia will respect Georgia's right to consider and decide its own future.
(PL) Madam President, although I agree with Mr Lisek's statements on Georgia, and not forgetting what many MEPs have said about Ukraine, it seems to me that at tomorrow's summit, we must also spare a few words - or a great many words - for Belarus. I would ask everyone to remember that we have been dealing for many months with a very far-reaching political crisis there, and that for at least several months, we have been dealing with a far-reaching economic crisis. We are also dealing with a situation in which Russia is putting pressure on Belarus, probably a great deal more forcefully and effectively than it currently is on Ukraine. Russia is effectively attempting to take over the entire economy, or rather strategic sectors of the economy, by taking advantage of the dramatic situation in which the Belarusian economy finds itself. I have one request. If Russia decides to provide aid, and we know that it has decided to provide aid to Belarus, the European Union should ensure that Russia makes this aid dependent on the observance of human rights. These are common values that we apparently share with Russia, a fact which is often repeated by the Russians, and so they should help us to introduce these values in Belarus. Otherwise, by funding the Lukashenko regime, we will be responsible for it.
(SK) Madam President, we always have a number of problematic issues on hand for negotiations with Russia, such as the standard of civil rights, the nonsensical ban on imports of vegetables from the EU, the anti-missile shield located in the EU, or the problematic involvement of Russia in many former Soviet republics.
I do not want to say that we should avoid talking about these difficult topics, but I firmly believe that we should not limit ourselves to them.
We should also bring new ideas for mutually beneficial cooperation. European producers need new opportunities to sell their products. Russia is an enormous trade area, with ever increasing purchasing power. It is therefore necessary to work more intensively to eliminate the obstacles that are holding back trade cooperation, and also jointly to support projects such as the extension of the broad-gauge railway line running from the Pacific to the heart of the EU.
Projects such as this can create new impulses for cooperation, the implementation of which will bring benefits not only to Europe, but also to Ukraine, Russia and many Asian countries.
(PL) Madam President, talks are being held between the European Union and Russia on the future of the energy sector, but from what I understand, a new group is currently being set up, which will debate the third energy package in the context of gas security. I would like to call on Commissioner Füle, and on Commissioner Oettinger, to provide the European Parliament with information regarding the progress of the talks and the outcome of this group's negotiations. We would also like a list of the members of the negotiating group. I learnt from a representative of a Russian energy concern that the company would be participating in these negotiations. I would like to know whether this is true, and whether the representatives of large companies will take part in negotiations on the Russian side.
Compliance with competition law in the field of energy, without the granting of any exemptions, is also a very important matter for the European Parliament. During the recent presentations of South Stream investment plans in Brussels, it was apparent that Russia and Gazprom want privileges and a special status. We cannot agree to this.
Madam President, I see Parliament's resolution as Europe's hand extended to the Russia of today which needs, despite all its baseless pride and inherited arrogance, a really friendly advice and action plan. As the Human Rights Consultations advising President Medvedev have called for an essential renovation of the national house from basement to roof, our Parliament is coming not with empty appeasement but with constructive provision of cooperation.
The greatest chance appears there if Russia is open and striving to build an open society, not one that is closed in backward Stalinism.
Unfortunately, Russia's pressure on the rest of the G8 to accept the occupied territories of Georgia in the WTO system on the side of Russia does not testify to their really good will.
If it is true that the West has consented to this, it is unfortunately thus showing its weakness just before the Nizhny Novgorod Summit.
(DE) Madam President, Russia is no doubt an important partner for the European Union, but a very difficult one. Accession to the World Trade Organisation (WTO) is undoubtedly of great importance to Russia. However, I would like to call explicitly for a democratic process at both a political level and at the level of civil society. It is absolutely essential that human rights are respected and observed.
(RO) Madam President, the EU-Russia Summit is taking place against the background of regional developments which influence this partnership. Reform of the European Neighbourhood Policy may help resolve the conflict in Transnistria. Indeed, Russia has shown an interest in setting up a joint political committee. However, the structure and deadline for setting up this body are due to be discussed.
The food crisis which is affecting Europe at the moment has brought trade with Russia to a halt. New negotiations on current sanitary regulations could improve this situation. Russia's membership of the WTO will have a long-term impact on economic relations with the EU. This is why all the relevant agreements need to be revised.
The energy issue is another topic of interest, as a result of launching the AGRI project. This would offer an alternative source to that provided by the Nabucco project.
Madam President, it is good that the European Union should strive to have the best possible relations with all its neighbours, and indeed with all countries around the world. Sometimes, that can be difficult - particularly, I suppose, when it comes to Russia, because it has a very chequered history. Even since the fall of the Iron Curtain over 20 years ago, its behaviour towards some countries, particularly neighbours such as Georgia, certainly cannot be admired.
Obviously, any negotiations with Russia have to be underpinned by a recognition of the important values of respect for human rights and respect for neighbours. Nevertheless, they do offer a great opportunity for tackling global issues like climate change and also, of course, a great opportunity to develop both our economies. Russia is a rising country and a developing country in terms of wealth. Certainly, if the fundamentals are right, there are great opportunities both for the European Union and for Russia in the long term.
Member of the Commission. - Madam President, today's exchange of views was indeed very useful for adding a final touch to our summit preparations and you can rest assured that I will convey the key messages to the High Representative and Vice-President Ashton who will debrief the Presidents and Commissioner Karel De Gucht.
I have heard many of you calling for continuing engagement with Russia, calling for the relationship and coordination with the Russian Federation to be further developed, but I also heard calls for more democracy and less corruption. I also heard a call for no harassment, which was reported in Nizhny Novgorod, although I respect the role of the Russian Federation in ensuring security for the summit.
We have seen that we have convergent views on many subjects. We agree on the key importance of our relations with Russia both bilaterally and in multilateral contexts, whether regional or global. We agree that it is a multifaceted relationship in which economic, social and environmental issues, human rights and rule of law, security aspects and political cooperation are all of paramount importance.
We should not expect a resolution of all pending problems at this summit - and yes, we will raise the issue of vegetables. But we should aim to make significant progress in a number of areas.
Let me comment on some of these areas. First: elections. The Russian authorities are well aware that the European Union will be following the 2011 and 2012 electoral processes very closely. Should there be irregularities in the upcoming elections, these issues would have to be addressed. Right now, we are calling on Russia to respect obligations it has undertaken in the context of the Council of Europe, the United Nations and the OSCE regarding free and fair elections, and to cooperate well with ODIHR to ensure appropriate monitoring. We will place a special emphasis on the issue of the registration of new parties and access to the electoral process.
Second: I took note of Parliament's concerns with regard to the human rights situation in Russia; we share most of them and these issues will be raised with the Russian President at the summit. The main forum for addressing human rights and rule-of-law issues is the European Union-Russia human rights consultations. This is an important instrument and its potential should be fully used. Unfortunately, this is not yet the case and the European Union will therefore stress the need to have an honest and useful dialogue for which a review of the consultations' modalities is necessary.
Third: the Partnership for Modernisation. I fully agree with the honourable Members that the Partnership for Modernisation should be broadly based. The coordinators will present in Nizhny Novgorod the second programme report on the implementation of the partnership and, as you will see, the rule of law is at the very core of this initiative and we have concrete projects in this area.
Point four: Russia is the neighbour of our neighbours, and I think Nizhny Novgorod would be an excellent opportunity to refer to the recently adopted ENP review document and, with reference to this document, to make sure that we are transparent in our policy vis-à-vis the neighbours we share with Russia. This is an opportunity - based inter alia on that transparency - to make our point that caring about the well-being of the neighbours we share is a win-win process. I think it will also be a good opportunity, based on some new ideas in that ENP review, to talk about a strengthened cooperation to address the protracted conflicts in our neighbourhood.
Point five: the question of energy cooperation will be addressed at the summit. We need transparent, fair and competitive energy relations and we will raise our concerns with the Russian President. We will emphasise the need for further reforms, as I stressed in my opening remarks, in the Russian electricity and gas sector with a view to establishing a level playing field.
Madam President, honourable Members, the European Union and Russia are partners. Partners should talk to each other frequently, they should try to achieve consensus where possible, but should not hesitate to openly address more problematic aspects. We have talked about some of these problematic aspects today. They should be addressed at the summit and, wherever possible, we should look for solutions or at least improvement.
I have already mentioned the ENP review. I strongly believe that one of the added values of that reviewed Neighbourhood Policy is that the universally applicable values and principles reflected there are not only applicable to small and medium-sized neighbouring countries.
I have received six motions for resolution tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow (9 June 2011).
Written statements (Rule 149)
I am pleased to be one of those signing this resolution, which reaffirms the importance of respect for democracy and human rights in relations between the European Union and Russia. Starting with the Russia-EU dialogue on human rights and continuing with the summits, I think that a systematic and honest approach is required in cases where the standards for a fair trial are not respected or human rights activists or journalists are persecuted and prevented from doing their job.
Furthermore, clear reference criteria need to be introduced regarding Russia's respect for democratic standards, which will help deepen relations with the EU. Lastly, we must not forget either the support which needs to be given in developing civil society, as the guarantor of a democracy which will not only stick to procedures but be truly inclusive as well.